MEMORANDUM **
Blanca Leticia Flores Luna, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and we review de novo ineffective assistance of counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petition for review.
We agree with the agency that Flores Luna failed to show she was prejudiced by her former counsel’s performance. See Lara-Torres v. Ashcroft, 383 F.3d 968, 973 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (order) (to prevail on an ineffective assistance of counsel claim, petitioner must demonstrate prejudice).
The BIA acted within its broad discretion in determining that Flores Luna’s evidence of hardship was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.